United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1924
Issued: January 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2017 appellant, through counsel, filed a timely appeal from a May 15,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than five
percent permanent impairment of the left upper extremity, for which he previously received
schedule award compensation.
FACTUAL HISTORY
On June 4, 2013 appellant, then a 50-year-old mail processing clerk, filed a traumatic injury
claim (Form CA-1), alleging that he injured his left arm while putting an express mailbag into a
hamper while in the performance of duty. OWCP accepted the claim for left rotator cuff sprain,
adhesive capsulitis of the left shoulder, and a left shoulder labral tear. It subsequently expanded
acceptance of the claim to include sprain of the shoulder and upper arm, rotator cuff on the left,
and superior glenoid labrum lesion on the left. By letter dated September 8, 2014, counsel
provided a June 24, 2014 report from Dr. Nicholas Diamond, an attending Board-certified physical
medicine and rehabilitation physician, in support of appellant’s claim for a schedule award.
In the June 24, 2014 report, Dr. Diamond noted the history of injury, provided physical
examination findings, and made disability findings for four diagnosed conditions. His physical
examination findings noted measurement of range of motion (ROM) times three for the left
shoulder which revealed: forward elevation of 130/180 degrees with pain; abduction of 95/180
degrees with pain; cross over adduction of 60/75 degrees with pain; internal and external rotation
of 60/90 degrees, and external rotation of 90/90 degrees. Dr. Diamond found the posterior reach
was to the left greater trochanter with pain. He conducted manual muscle strength testing of the
upper extremities which revealed the supraspinatus and deltoids were graded at 4/5 on the left side.
Dr. Diamond also found a grade of 4/5 for the biceps and triceps on the left side. He noted that
his sensory examination failed to reveal any perceived dermatomal abnormalities in either the right
or left upper extremity. Dr. Diamond also explained that appellant had subjective findings of left
shoulder pain and stiffness which was daily and constant, and noted that changes in weather
exacerbated his left shoulder pain. He noted that appellant underwent restrictions in his activities
of daily living.
Dr. Diamond referred to Table 15-34, Table 15-35, and Table 15-7 in his impairment rating
calculations.3 He determined that the ROM deficit for the left shoulder included: flexion of 130
degrees, which corresponded to three percent impairment rating; adduction of 95 degrees, which
corresponded to three percent impairment rating; and internal rotation of 60 degrees, which
corresponded to two percent impairment rating. Dr. Diamond noted that the total was eight percent
impairment. He explained that the grade modifier for functional history and QuickDASH
(disabilities of the arm, shoulder, and hand) was 54 percent or 2, and noted that the impairment
increased by 5 percent and the final left upper extremity was 8 percent. Dr. Diamond found that
maximum medical improvement (MMI) was reached on June 24, 2014.
In an October 3, 2014 report, Dr. Morley Slutsky, Board-certified in occupational medicine
serving as an OWCP district medical adviser (DMA), reviewed the June 24, 2014 report from
3

A.M.A., Guides 475, 477, and 406.

2

Dr. Diamond. Dr. Slutsky found only four percent left upper extremity impairment under the
A.M.A., Guides. He disagreed with Dr. Diamond’s left shoulder impairment using the ROM
method. Dr. Slutsky explained that some of the ROM measurements were inconsistent with other
providers’ measurements at or near the date of MMI. Dr. Diamond indicated that he had used the
best ROM measurements to reflect appellant’s maximum effort, and instead relied on the
“preferred” diagnosis-based impairment (DBI) methodology. He opined that the four percent left
upper extremity impairment rating was based on residuals of a diagnosed labral tear under Table
15-34, Shoulder Range of Motion, A.M.A., Guides 475. Dr. Diamond found that appellant
reached MMI on June 24, 2014, the date of Dr. Diamond’s impairment examination.
On October 30, 2014 appellant filed a schedule award claim (Form CA-7).
By decision dated November 18, 2014, OWCP granted appellant a schedule award for four
percent permanent impairment of the left upper extremity. The award covered a period of 12.48
weeks, for the period June 24 through September 19, 2014. OWCP based the award on the DMA’s
four percent impairment rating, noting that the DMA determined that appellant’s attending
physician had “incorrectly applied the [Guides]….”
On November 24, 2014 counsel requested a hearing, which was held before an OWCP
hearing representative on March 26, 2015.
By decision dated May 8, 2015, OWCP’s hearing representative vacated the November 18,
2014 decision and remanded the case for further medical development and consideration of
additional conditions. She also instructed OWCP to refer appellant for an impartial examination
to resolve the conflict identified between the attending physician, Dr. Diamond, and Dr. Slutsky,
regarding appellant’s left upper extremity permanent partial impairment.
OWCP developed the claim and on May 14, 2015 accepted the additional condition of left
superior glenoid labrum lesion (labral tear). By letter dated May 27, 2015, it referred appellant for
an impartial medical evaluation with Dr. Noubar A. Didizian, a Board-certified orthopedic
surgeon.
In a July 21, 2015 report, Dr. Didizian noted appellant’s history of injury and treatment
and provided findings on physical examination. He utilized the DBI method under the A.M.A.,
Guides to calculate appellant’s permanent impairment. Dr. Didizian explained that the DBI
method was the preferred method because the ROM method had a bias. He explained that the
patient could use different active ranges even though three attempts were made in the ROM testing.
Dr. Didizian noted that the DBI method and use of the adjustment grids and grid modifiers took
away the bias factor. He noted the accepted diagnosis and explained that the most tangible injury
was the labral tear, and selected it as the prime diagnosis for the final calculations. Dr. Didizian
referred to the Shoulder Regional Grid -- Upper extremity impairment -- Table 15-5,4 under labral
lesions. He referenced the appropriate tables and found a four percent impairment of the left upper
extremity.

4

A.M.A., Guides 404.

3

On July 21, 2015 Dr. Didizian’s report was sent by OWCP for review to Dr. Arnold
Berman, a Board-certified orthopedic surgeon and DMA.
In a September 9, 2015 report, Dr. Berman opined that appellant was entitled to a schedule
award for five percent permanent impairment of the left upper extremity.
By decision dated September 9, 2015, OWCP granted appellant an additional award of one
percent permanent of the left upper extremity. The award covered a period of 3.12 weeks, for the
period July 21 to August 11, 2015.
On September 16, 2015 appellant, through counsel, requested reconsideration.
In a February 15, 2016 report, Dr. Diamond noted that he had reviewed the medical
evidence to include the report of Dr. Didizian dated July 21, 2015 as well as the DMA
memorandum dated June 4, 2013. He explained that the ROM findings of the left shoulder were
very similar to the ROM findings that he had obtained on June 24, 2014. Dr. Diamond disagreed
with Dr. Didizian that the DBI method using the diagnoses of labral tear was appropriate. He
explained that appellant had also been diagnosed with adhesive capsulitis, which was a more
debilitating diagnosis for him and he explained that due to the fact that they both obtained very
similar ROMs to the left shoulder that would indicate reproducibility of physical examination
findings and therefore, yield a higher accuracy. Dr. Diamond advised that he stood by his
impairment rating of June 24, 2014 and opined that appellant had a final left upper extremity
impairment of eight percent.
On March 30, 2016 OWCP’s hearing representative set aside the September 9, 2015
decision and remanded the case for further medical development. She found that Dr. Diamond
calculated eight percent permanent impairment of the left upper extremity based upon the ROM
method, whereas the DMA, opined that the DBI method should be used for labral tear and instead
calculated four percent left upper extremity impairment. In a July 7, 2016 report, Dr. Didizian
explained that he calculated the permanent impairment for appellant and determined that appellant
had four percent impairment. He noted that he had reviewed the February 15, 2016 report of
Dr. Diamond and noted that he was contradicting his report on the basis that the ROM method was
better than a DBI rating. Dr. Didizian also noted that Dr. Diamond indicated that adhesive
capsulitis was the more debilitating diagnosis, rather than the labral tear. He opined that the
“premise is wrong because adhesive capsulitis will resolve by itself without any particular
treatment. Whereas, a labral tear is not going to resolve on its own and that is why surgery was
done. At the time of the surgery both issues were addressed.” Dr. Didizian noted that he had
reviewed the report of Dr. Berman dated September 13, 2015 and he did not have any particular
issues with that report. He reiterated that he stood by his own opinion and that “Dr. Diamond’s
opinion was wrong.”
By decision dated July 19, 2016, OWCP denied an increased schedule award. It found that
the medical evidence did not support an increased award.
On July 27, 2016 appellant, through counsel, requested an oral hearing.
In an August 15, 2016 decision, a hearing representative found that the case was not in
posture for a hearing. She instructed OWCP to obtain a new impartial medical examiner (IME)
4

opinion on the issue of whether a DBI rating or ROM rating under the A.M.A., Guides should be
utilized for purposes of rating appellant’s left upper extremity. OWCP found that the prior referee
had failed to provide an adequate clarification as requested and thus a new referee opinion was
necessary to resolve the conflict
On August 16, 2016 OWCP referred appellant for an impartial medical examination in
accordance with the instructions of OWCP’s hearing representative to resolve the conflict as to the
proper functional impairment rating under the A.M.A., Guides.
On August 16, 2016 OWCP referred appellant, together with a statement of accepted facts
(SOAF), the medical record, and a list of questions, to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, for an impartial medical examination to determine appellant’s left upper
extremity permanent impairment. In a September 29, 2016 report, Dr. Askin noted appellant’s
history of injury and treatment and examined appellant. He noted that right shoulder ROM was
offered to 180 degrees of forward flexion and abduction and 45 degrees each of internal and
external rotation. Dr. Askin found that left shoulder motion was offered to 100 degrees of forward
flexion and abduction (under his control), again in response to his request that he show only what
he could do without hurting himself. He related that appellant was able to perform 20 degrees of
internal rotation and 10 degrees of external rotation of the left shoulder. Dr. Askin responded to
questions regarding impairment. He noted that appellant’s ROM appeared to have been a moving
target in that what he presently offered was less than was recorded earlier. Dr. Askin opined that
there could be more than one explanation regarding such, such as whether appellant was being
fully cooperative with respect to the examination or whether the accepted diagnoses were not an
accurate representation of what has troubled him. He also explained that he was not in any manner
disputing the SOAF, but merely offering a fully rationalized understanding of appellant’s status.
Dr. Askin further noted that “[r]especting the fact that there has been variance regarding
[appellant’s] [ROM] over time (for example, Dr. Smith reported on [February 21, 2014] that the
[ROM] was 130 degrees of active flexion and abduction and internal and external rotation of 60
degrees each), the DBI rating pursuant to Table 15-5 on page 404 of the sixth edition best conforms
to that which had been accepted according to the [SOAF].” He summarily concluded that he was
in agreement with the impairment rating conducted by Dr. Berman, which had modified the rating
of Dr. Slutsky, was most consistent with the SOAF. By decision dated October 12, 2016, OWCP
found that Dr. Askin had resolved the conflict of medical opinion and his opinion was therefore
entitled to the special weight of the medical evidence. It noted that as appellant was previously
paid a schedule award for five percent, the evidence of record did not support an increased schedule
award. On October 18, 2016 appellant, through counsel, requested an oral hearing, which was
held before an OWCP hearing representative on February 28, 2017.
By decision dated May 15, 2017, OWCP’s hearing representative affirmed the prior
schedule award decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has

5

vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.6 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.9
The sixth edition requires identifying the impairment for the class of diagnosis (CDX)
condition, which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE), and clinical studies (GMCS).10 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).11
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that, if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).”
5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

7

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

8
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010);
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

A.M.A., Guides 494-531.

11

Id. at 521.

6

“Upon initial review of a referral for upper extremity evaluation, the DMA should
identify (1) the methodology used by the rating physician (i.e., the DBI or ROM)
and (2) whether the applicable tabled in Chapter 15 of the [A.M.A.,] Guides
identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”12
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”13
ANALYSIS
The Board finds that this case is not in posture for decision.
On August 16, 2016 OWCP referred appellant for an impartial medical examination in
accordance with the instructions of OWCP’s hearing representative to resolve the conflict between
Dr. Diamond and the Dr. Berman, a DMA, regarding whether the ROM or DBI method was the
more appropriate method to rate the extent of permanent impairment utilizing the A.M.A., Guides.
The IME was tasked with utilizing a consistent method for calculating permanent impairment for
the upper extremities to be applied uniformly, as described in FECA Bulletin No. 17-06.14
In his referee report dated September 29, 2016, Dr. Askin did not provide a responsive
medical report. OWCP had instructed him to perform a physical examination, review the medical
records and the SOAF, and provide an independent rating of appellant’s left upper extremity
pursuant to the A.M.A., Guides. The Board finds that he failed to fulfill his responsibilities as a
referee physician as he merely acknowledged his agreement with the impairment opinion
expressed by Dr. Berman, a DMA. Dr. Askin’s report failed to cite table or charts in the A.M.A.,
Guides as he did not perform his own calculations. It is well established that when a physician’s
report provides an estimate of impairment, but does not address how the rating was made under
the A.M.A., Guides, it lacks probative value.15
The Board has held that, when OWCP obtains an opinion from an IME for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or
elaboration, OWCP must secure a supplemental report from the specialist to correct the defect in
12

FECA Bulletin No. 17-06 (May 8, 2017).

13

Id.

14

Id.

15
See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (a medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).

7

his original report.16 If the impartial specialist is unable to clarify or elaborate on the original
report or if the supplemental report is also vague, speculative, or lacking in rationale, OWCP must
submit the case record and a detailed SOAF to another impartial specialist for the purpose of
obtaining his rationalized medical opinion on the issue.17 As OWCP did not follow its own
procedures, the case shall be remanded for that purpose. After such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an increased
upper extremity schedule award.18
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 15, 2017 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: January 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
16
Talmadge Miller, 47 ECAB 673 (1996); Harold Travis, 30 ECAB 1071, 1078 (1979); see also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter 2.810(11)(c)(1)-(2)
(September 2010).
17

Id.

18

See supra note 12.

8

